Citation Nr: 0508217	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1944 to 
December 1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This rating decision denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder.   


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right knee disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's right knee disorder, including osteoarthritis, 
was not incurred or aggravated during his active military 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The November 2002 
rating decision appealed, the July 2003 statement of the 
case, and the November 2003 supplemental statement of the 
case, as well as the October 2002 and September 2004 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  
And the October 2002 and September 2004 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was provided a December 2004 Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ).  He was also provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's October 
2002 and September 2004 VCAA letters.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the October 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection for a right knee 
disorder.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Oakland and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).



In this case, although the October 2002 and September 2004 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of October 2002 and 
September 2004, the veteran was requested to respond within 
30 days and 60 days, respectively but the letters informed 
him that he had up to one year to submit evidence.  And, it 
has been more than one year since the October 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, which are chronic per se (such as 
osteoarthritis), will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's January 1944 Physical Examination report states 
that clinical evaluation of the veteran's extremities was 
normal.  June 1944 and August 1944 examinations found no 
defects, and found the veteran physically qualified for 
transfer.

An Abstract of Service indicates that the veteran was 
stationed at the U.S. Naval Training Station in San Diego, 
California from June 1944 to August 1944, when he was 
transferred to the Schools and Training Command, also in San 
Diego.  He remained there until September 1944, wherein he 
was then transferred to Treasure Island in San Francisco, 
California until October 1945.  Then, he was then transferred 
to the U.S. Naval Training and Distribution Center in 
Shoemaker, California, where he remained until November 1945.  
His discharge in December 1945 was from the U.S. Naval 
Personnel Separation Center in Shoemaker, California.

The veteran's December 1945 Report of Physical Examination 
shows that his extremities were normal and that no defects 
were found.



The veteran's Notice of Separation from U.S. Naval Service 
states that his service vessels and stations were "AGC 
PAC", the SS Brander Matthews, and the SS Gulf Caribbean.  
It is also indicated that he had foreign and/or sea service 
during World War II and that he was a gunner aboard merchant 
vessels.

A June 1950 VA physical examination report indicates that the 
veteran did not have any articular or muscular rheumatism 
upon examination and that his gait was normal.  The veteran 
reported that he had a scar on his right knee.

In several written statements associated with his claim for 
service connection, the veteran asserted that in June or July 
1945, he injured his right knee while unloading ammunition 
aboard the SS Brander Matthews, when his knee got caught 
between a pallet loaded with shells and a ship railing.  
According to the veteran, he was taken, by ambulance, to a 
location he could not remember for examination of his knee, 
and that he was not told what the diagnosis was, as he 
received his leave papers that day.  He also asserted that 
the Navy lost his treatment records related to this injury.

The veteran also submitted a partial copy of a certification 
of Public Law 105-261, which contained appreciation for World 
War I and World War II members of the Navy who served aboard 
Merchant Ships in the Naval Armed Guard Service.  
This document notes that the members of the Naval Armed Guard 
Service were "largely overlooked due to the rapid disbanding 
of the service after World War II and lack of adequate 
records."

In a written statement submitted by the veteran's wife in 
November 2001, she related that he had recurrent pain of the 
right knee subsequent to an injury aboard the SS Brander 
Matthews during his service.  She reported that he had 
knee pain until a diagnosis of broken knee cartilage in 1968 
or 1969, and that he underwent a knee operation at Cottage 
Hospital in Santa Barbara, California at that time.  She also 
reported he developed blood clots after the surgery, in 1992, 
and between 1992 and 2000.  She described his right leg as 
weaker than his left, with heat and throbbing.

In February 1992, a treatment record from Kaiser Permanente 
shows that the veteran complained of low back pain, right 
shoulder pain, and right knee pain, secondary to a civilian 
workplace injury in 1986.

In June 1992, the veteran was treated for deep venous 
thrombosis (DVT) of the right lower extremity following 
surgery for bladder cancer.  According to the treatment 
records from Kaiser Permanente Sacramento, he had complaints 
of pain in his right calf - which on ultrasound was found to 
be caused by a blood clot.  A history of DVT in the right 
lower extremity following right knee surgery in 1970 was 
noted.  Musculoskeletal examination was negative, except for 
tenderness of the right calf.  There was no heat or erythema 
of the right calf and pedal pulses were 
3+ bilaterally.  

The veteran was treated for right calf pain again in May 
1994.

A November 2002 Roseville Permanente Medical Group radiology 
report indicates that a right knee x-ray showed a loss of 
medial joint space and bipartite patella.  there were no 
lytic or blastic lesions.

In April 2003, the RO received a response to a request for 
records from the Santa Barbara Cottage Hospital, which 
indicated that all records prior to 1975 were destroyed.  The 
veteran and the RO had requested treatment records for the 
veteran for 1968 to 1970.

A July 2003 outpatient consultation report from M. Skinner, 
M.D., at Kaiser Permanente indicates the veteran complained 
of right knee pain for the previous 56 years.  He also 
complained of instability of the knee, difficulty upon 
extension, and snapping and popping upon prolonged standing.  
He reported a history of injury in 1945, while in the Navy, 
where his knee was caught between an ammunition pallet and a 
ship railing, which resulted in immediate pain.  He also 
reported that he was treated in a hospital, but that he did 
not remember the nature of the treatment.  He related that he 
had no problems other than occasional knee pain until 1970, 
wherein his knee locked while at work.  He then underwent an 
open partial medial meniscectomy.  He stated that he did well 
until the previous several years, when he began to have 
symptoms on the inside of the knee.  Dr. Skinner noted that 
the veteran had a history of phlebitis in his right leg, 
twice, plus after his 1970 meniscectomy.  Physical 
examination showed a well-healed slightly oblique scar along 
the medial anterior knee, consistent with an open medial 
meniscectomy.  There was no significant retropatellar 
crepitance upon flexion and extension.  He had range of 
motion from 5 to 130 degrees.  The lateral and patellofemoral 
joints were benign.  There was no evidence of instability, 
but there was mild tenderness of the medial joint line.  The 
veteran's November 2002 right knee x-ray was reviewed and the 
assessment was osteoarthritis of the right knee.

As previously mentioned, in December 2004, the veteran was 
afforded a hearing before the undersigned VLJ.  According to 
the transcript, the veteran testified that there were no 
service medical records regarding his injury because the 
records were "destroyed."  He also provided testimony that 
his right knee was caught between an ammunition pallet and a 
ship railing during an unloading of ammunition from the 
"Brander Matthews" near Philadelphia.  He stated that he 
was taken off the ship for medical treatment, but that he did 
not know where or what the date was.  He also stated this 
incident occurred on the return to his homeport after being 
overseas, and that he did not think there were any "deck 
logs" or other recordings of the incident.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disorder.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting this condition was 
incurred during or as a result of his service in the 
military.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
Board is ever mindful of his claim that his right knee injury 
occurred while serving aboard ship during World War II, and 
that his service medical records from this incident were 
destroyed.  Nonetheless, the service medical records 
currently associated with his claims file are negative for 
complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of a right knee disorder.  But of equal or even 
greater significance, 


his service physical examination reports, including his 
separation examination, are of record and consistently show 
that clinical evaluations of his lower extremities and 
musculoskeletal system were normal.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Furthermore, his 
right knee disorder was not manifested or diagnosed within 
the one-year presumptive period following his discharge.  
Indeed, there was no relevant diagnosis for many ensuing 
years.  And there is no persuasive evidence of continuity of 
symptomatology during those intervening years after service 
and the initial relevant diagnosis.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).

In fact, the evidence of record indicates the veteran did not 
receive treatment for his right knee until at least 1970 
(baring in mind his service ended in December 1945), and that 
he did not begin experiencing knee pain until approximately 
1957.  Likewise, the medical evidence of record shows that he 
since has sustained an intercurrent work-related injury of 
his right knee in 1986.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  And, more significantly, none of 
his treatment records contain a medical opinion indicating 
his current right knee disorder is a consequence of his 
military service - including any trauma sustained while on 
active duty.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).



The only evidence alleging the veteran's right knee disorder 
is related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence 
substantiating them.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


